DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner agrees with applicant’s arguments regarding the previous restriction requirement. Accordingly, the restriction requirement as set forth in the Office action mailed on 8/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: cooling fins 180 (claim 8, par. 0053) are not labeled in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leopold (DE 1277423 B). Foreign Reference and Translation attached.
As to claim 1, Leopold discloses: A fuse bank (Fig. 1-2) for a heating, ventilation and/or air conditioning system (HVAC) (intended use), comprising: 
a mounting surface (left vertical surface of 1); 
a first fuse block (top row of fuses 8) including a first fuse holder (receiving space 5; par. 0008) coupled to the mounting surface; 
a spacer (portion of 1 between distribution bars 2 and 3) coupled to the mounting surface vertically below the first fuse block; and 
a second fuse block (middle row of fuses 9) including a second fuse holder (receiving space 6; par. 0008) coupled to the spacer, wherein the spacer offsets the second fuse block from the mounting surface of the fuse bank in a stair-step arrangement.
Regarding the preamble, “for a heating, ventilation and/or air conditioning system (HVAC)”, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.
Accordingly, the preamble is not considered a limitation and is of no significance to 
As to claim 2, Leopold discloses: wherein the first fuse holder extends a first distance from the mounting surface (see Fig. 1), and wherein the spacer offsets the second fuse block from the mounting surface by at least the first distance (see Fig. 1).
As to claim 3, Leopold discloses: wherein the second fuse holder extends a second distance from a face of the spacer (see Fig. 1), and including: 
a second spacer (portion of 1 to the right of distribution bar 3) coupled to the mounting surface vertically below the second fuse block; and 
a third fuse block (row of bottom fuses 10) including a third fuse holder (receiving space 7; par. 0008) coupled to the second spacer, wherein the second spacer offsets the third fuse block by at least a sum of the first distance and the second distance from the mounting surface (see Fig. 1).
As to claim 13, Leopold discloses: A fuse block assembly (Fig. 1-2) for an electric heater (intended use), comprising: 
a mounting surface (left vertical surface of 1); 
a first fuse block (top row of fuses 8) positioned along a first row of the fuse block assembly and including a first set of fuse holders (receiving spaces 5; par. 0008) coupled to a first portion of the mounting surface, wherein the first set of fuse holders extend a first distance from a rear vertical plane defined by the fuse block assembly; and 
a second fuse block (middle row of fuses 9) positioned along a second row of the fuse block assembly and including a second set of fuse holders (receiving spaces 6; par. 0008) coupled to a second portion of the mounting surface and positioned at a second distance from the rear vertical plane that is greater than the first distance.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.
Accordingly, the preamble is not considered a limitation and is of no significance to claim construction. 
As to claim 14, Leopold discloses: wherein the second set of fuse holders extends a second distance from the mounting surface of the fuse block assembly and comprising a third fuse block (row of bottom fuses 10) positioned along a third row of the fuse block assembly and including a third set of fuse holders (receiving spaces 7; par. 0008) coupled to a third portion of the mounting surface and positioned at a third distance from the rear vertical plane, wherein the third distance is greater than or equal to a sum of the first distance and the second distance (see Fig. 1).
As to claim 15, Leopold discloses: comprising a multi-level spacer 1 that includes the mounting surface, wherein the mounting surface of the multi-level spacer includes first integral stair-step extension having the first portion of the mounting surface and includes second integral stair-step extension having the second portion of the mounting surface.
As to claim 16, Leopold discloses: wherein the multi-level spacer 1 includes a rear surface (left surface in Fig. 1) configured to couple to a fuse bank mounting surface (e.g., a wall, panel, etc. via 34) to yield a fuse bank having a stair-step arrangement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leopold (DE 1277423 B) alone as applied to claim 3 above.
As to claim 4, Leopold discloses: wherein the third fuse holder extends a third distance from a face of the second spacer (see Fig. 1).
Leopold does not explicitly disclose: and including: 
a third spacer coupled to the mounting surface vertically below the third fuse block; and 
a fourth fuse block including a fourth fuse holder coupled to the third spacer, wherein the third spacer offsets the fourth fuse block by at least a sum of the first distance, the second distance, and the third distance from the mounting surface.
However the above arrangement merely repeats the pattern for each of the previous fuse, fuse blocks, holders, and spacers for a corresponding distribution bar;
which allows the fuses to be arranged in a space saving arrangement.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Leopold, e.g., providing:

a fourth fuse block including a fourth fuse holder coupled to the third spacer, wherein the third spacer offsets the fourth fuse block by at least a sum of the first distance, the second distance, and the third distance from the mounting surface;
in order to feed additional fuses/circuits from an additional distribution bar in the space saving arrangement.
Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leopold (DE 1277423 B) as applied to claim 1 above, and further in view of Batliwalla (US 5925276 A).
As to claim 10, Leopold does not explicitly disclose: 
wherein the first fuse block or the second fuse block includes a contactor and a slow-blow fuse.
However, Batliwalla suggests providing a contactor relay in order to close the heater circuit and provide power (col. 9, lines 7-14).
Batliwalla also suggests using a slow-blow fuse in a heater circuit (col. 6, lines 35-45).
It would have been obvious to one of ordinary skill in the related art(s) before the 
wherein the first fuse block or the second fuse block includes a contactor and a slow-blow fuse;
in order to close a circuit and provide power, and in order to provide slow-blowing fuse protection to a circuit.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 11, Leopold does not explicitly disclose: 
wherein the first fuse block or the second fuse block includes a relay.
However, Batliwalla suggests providing a contactor relay in order to close the heater circuit and provide power (col. 9, lines 7-14).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Leopold in view of Batliwalla, e.g., providing:
wherein the first fuse block or the second fuse block includes a relay;
in order to close a circuit and provide power.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leopold (DE 1277423 B) as applied to claim 1 above, and further in view of Kelley (US 20130162387 A1).
As to claim 12, Leopold does not explicitly disclose: 
wherein the first fuse block and the second fuse block are electrically coupled to an electric heater of the HVAC system.
However, Kelly suggests coupling a fuse to an electric heater of an HVAC system (par. 0018, 0032) in order to cutoff the heater circuit.
Further, Leopold suggests that the fuse bank is applicable to a three-pole distribution system (par. 0001).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Leopold in view of Kelley, e.g., providing:
wherein the first fuse block and the second fuse block are electrically coupled to an electric heater of the HVAC system;
in order to distribute multi-pole/phase power to a heater and cutoff the heater.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 5-9 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 5-9 and 17, the allowability resides in the overall structure of the device as recited in the dependent claims 5, 9, and 17, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 5, 9, and 17 recite the following limitations: 
5. (original) The fuse bank of claim 1, wherein the spacer includes a stand-off bracket that defines a volume between a back face of the stand-off bracket and the mounting surface.
9. (original) The fuse bank of claim 1, wherein the spacer includes a z-bracket.
17. (original) The fuse bank of claim 13, wherein the first fuse block or the second fuse block is disposed at an angle less than 900 relative to the rear vertical plane.
See attached PTO-892 for related conventional fuse mounting arrangements.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.

Claims 18-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 18-23, the allowability resides in the overall structure of the device as at least in part, because claim 18 recites the following limitations: 
“a second fuse block mounted to a first face of a first bracket, wherein the first bracket is coupled to the mounting surface vertically below the first fuse block and spaces the second fuse block from the mounting surface by at least the first distance, and wherein the second fuse block extends a second distance from the first face of the first bracket; and 
a third fuse block mounted to a second face of a second bracket, wherein the second bracket is coupled to the mounting surface vertically below the second fuse block and spaces the third fuse block from the mounting surface by at least a sum of the first distance and the second distance”.
None of the prior art suggests the vertical spaced fuse block arrangement in combination with first and second brackets as claimed. See attached PTO-892 for related conventional fuse mounting arrangements.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB R CRUM/            Examiner, Art Unit 2835